Citation Nr: 1522885	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial evaluations for a right shoulder disability rated as non compensable from February 8, 2005, and 10 percent disabling from March 12, 2006.

2.  Entitlement to higher initial evaluations for gastritis rated as non compensable from February 8, 2005, and 10 percent disabling from February 5, 2010.

3.  Entitlement to higher initial evaluations for keratosis rated as non compensable from February 8, 2005, and 30 percent disabling from February 5, 2010.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, February 1991 to May 1991, July 2003 to June 2004, October 2004 to February 2005, and July 2005 to February 2006, to include service in Iraq from October 2004 to February 2005.  The Veteran also had almost 24 years of additional service with a reserve component.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from July 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The claim of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 8, 2005, the most probative evidence of record shows that the Veteran's right shoulder disability is manifested by painful motion but not with motion limited to at least shoulder level even taking into account his complaints of pain, ankylosis, impairment of the humerus, impairment of the clavicle, or impairment of the scapula.

2.  From February 8, 2005, the most probative evidence of record shows that the Veteran's gastritis has been manifested by adverse symptomatology that equates to small nodular lesions with symptoms but not multiple small eroded or ulcerated areas with symptoms.

3.  From February 8, 2005, to February 4, 2010, while the most probative evidence of record shows that the Veteran's keratosis was manifested by at least localized or episodic cutaneous involvement, it also shows that it did not require at least intermittent systemic medication. 

4.  From February 5, 2010, the most probative evidence of record shows that the Veteran's keratosis is not manifested by either generalized cutaneous involvement or systemic manifestations and constant or near-constant systemic medication during any twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a right shoulder disability, but no higher, have been met at all times from February 8, 2005.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200 to 5203 (2014). 

2.  The criteria for an initial 10 percent rating for gastritis, but no higher, have been met at all times from February 8, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7307 (2014). 

3.  The criteria for higher initial evaluations for keratosis have not been met at any time from February 8, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7824 (2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his treatment records from Lexington VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran was provided with VA examinations in July 2005, August 2010, October 2011, and/or November 2012 which the Board finds are adequate to adjudicate the claims because the reports include a detailed medical history, an examination, and findings as to the severity of the disabilities that allows the Board to rate them under all applicable rating criteria.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran asserts that his service-connected right shoulder disability, gastritis, and keratosis all warrant higher evaluations at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Right Shoulder

The September 2008 rating decision granted service connection for the right shoulder disability and rated it as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5024, effective from February 8, 2005.  The subsequent September 2010 rating decision granted the right shoulder disability a 10 percent rating effective from March 12, 2006.  

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a. For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant and his right upper extremity is his dominant extremity for rating purposes.  See VA examinations dated in July 2005 and October 2011.

38 C.F.R. § 4.71a, Diagnostic Code 5024, provides that tenosynovitis is rated as limitation of motion of the affected part s degenerative arthritis.

38 C.F.R. § 4.71a, Diagnostic Code 5200, provides that favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  Intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  Unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side, warrants a 40 percent evaluation (minor) and 50 percent evaluation (major). 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that limitation of motion of the major and minor arm at shoulder level warrant a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides that malunion of the humerus with moderate deformity warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level, warrants a 20 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Fibrous union of the humerus warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).  Nonunion of the humerus (false flail joint) warrants a 50 percent evaluation (minor) and 60 percent evaluation (major).  Loss of head of humerus (flail shoulder) warrants a 70 percent evaluation (minor) and 80 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5203 provides that malunion of the clavicle or scapula warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent evaluation. Dislocation of the clavicle or scapula warrants a 20 percent evaluation. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

At all times during the pendency of the appeal the Veteran has complained of right shoulder pain with motion.  Likewise, when examined by VA in July 2005 the Veteran complained of flare-ups of right shoulder pain brought about by heavy lifting.  Moreover, when examined by VA in August 2010 the Veteran complained of right shoulder pain with motion which becomes worse with use and, on examination, there was tenderness with palpation as well as objective evidence of pain following repetitive motion.  Similarly, at the October 2011 VA examination the Veteran complained of shoulder pain and, on examination, there was tenderness with palpation as well as guarding.  

The Board finds the Veteran complaints of right shoulder pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability as well as the findings by the VA examiners.  See Davidson.  Therefore, taking into account the Court's holding in Burton as well as 38 C.F.R. § 4.59, the Board finds that the Veteran's adverse symptomatology meets the criteria for a 10 percent rating.  See 38 C.F.R. § 4.59; Burton.  Moreover, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that this 10 percent rating is effective from February 8, 2005, and a staged rating is not warranted.  See Fenderson.

As to a higher evaluation under Diagnostic Code 5201, the range of motion of the right shoulder, after repetition and taking into account the Veteran's complaints of pain, was as follows: July 2005 VA examination - abduction to 180 degrees, extension to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees; August 2010 VA examination - flexion to 180 degrees, abduction to 180 degrees, internal rotation to 85 degrees, and external rotation to 90 degrees; and October 2011 VA examination - flexion to 155 degrees and abduction to 145 degrees.  Additionally, while the July 2005 VA examiner reported that there was no shoulder pain as well as no swelling, warmth, or redness, the August 2010 and the October 2011 VA examiners both reported he had objective evidence of tenderness with palpation as well as objective evidence of pain following repetitive motion.  Additionally, while treatment records periodically document the Veteran complaints and/or treatment for right shoulder problems including lost motion and pain, nothing in these records show the Veteran's adverse symptomatology to be worse than what was reported by his VA examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, the Board finds that the VA examiners opinions as to the pain free range of motion of the right shoulder more probative than any lay claims from the appellant and his wife to the contrary even though his symptomatology is observable by a lay person (see Davidson) because the examiners have medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Given the above range of motion studies, the Board finds that when taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca and Mitchell that the appellant's lost right shoulder motion, which at its worst shows flexion limited to 155 degrees and abduction limited to 145 degrees, does not equate to limitation of motion of the major arm at shoulder level.  Therefore, the Board finds that the criteria for a higher, 20 percent, rating have been met under Diagnostic Code 5201.  38 C.F.R. § 4.71.  The Board also finds that because the Veteran's adverse symptomatology has been substantially the same since February 8, 2005, that a staged rating is not warranted.  See Fenderson.

The Board will next consider if the Veteran's right shoulder disability is manifested by adverse symptomatology that allows a higher evaluation under another Diagnostic Code at any time during the pendency of the appeal.

As to Diagnostic Code 5200, the Board notes that claims file does not contain a diagnosis of ankylosis of the right shoulder.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, the October 2011 VA examiner opined that the right shoulder was not ankylosed and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  In the absence of ankylosis, the Board may not rate his service-connected right shoulder disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that a higher evaluation is not warranted under Diagnostic Code 5200.  This is true at all times since February 8, 2005, and therefore consideration of a staged rating is not warranted.  See Fenderson.

As to Diagnostic Codes 5202 and 5203, the Board notes that the record is negative for objective evidence of humerus deformity or other impairments to the humerus identified in the rating criteria.  See, for example, magnetic resonance imaging evaluation (MRI) dated in December 2007.  Likewise, the Board notes that the record is negative for objective evidence of nonunion of the clavicle or scapula with loose movement.  Id; Also see VA examination reports dated in July 2005, August 2010, and October 2011.  Consequently, the Board finds that it will not rate the Veteran's right shoulder disability under Diagnostic Code 5202 or Diagnostic Code 5203.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  This is true at all times since February 8, 2005, and therefore consideration of a staged rating is not warranted.  See Fenderson.

b.  Gastritis

The September 2008 rating decision granted service connection for gastritis and rated it as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7307, effective from February 8, 2005.  The subsequent January 2012 rating decision granted the gastritis a 10 percent rating effective from February 5, 2010.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7307 provides a 10 percent rating for chronic hypertrophic gastritis with small nodular lesions and symptoms; a 30 percent rating for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms; and a 60 percent rating for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  Atrophic gastritis, which is a complication of a number of diseases including pernicious anemia, is to be rated based on the underlying condition.  Id.  

With the above criteria in mind, the Board notes that VA treatment records since February 8, 2005, periodically document the Veteran's complaints and/or treatment for gastritis.  The Board also notes that, while the July 2005 VA examiner reported that his gastritis had resolved and he was no longer taking medication for it, the Veteran competently and credibly reported that he has to be careful with taking anti-inflammatory medicine because some will cause an upset stomach.  See Davidson.  In this regard, in subsequent VA treatment records as well as the October 2011 VA it was reported that the Veteran switching medications to reduce gastrointestinal upset.  In addition, the October 2011 VA examiner reported endoscopy/colonoscopy showed lower esophagus irritation.  It was also reported that the Veteran continues to have reflux symptomatology for which he takes three medications two to three times a week.  The Veteran also complained of nausea in the morning twice a week.  Similarly, at both the October 2011 and the November 2012 VA examinations, the Veteran reported that with exercise (i.e., sit-ups, running, bending, and lifting), he always had regurgitation.   Thereafter, both the October 2011 and the November 2012 VA examiners reported that the Veteran's adverse symptomatology included infrequent episodes of epigastric distress, reflux, regurgitation, and nausea more than four times a year with less than one day of vomiting.  The November 2012 VA examiner also reported that the Veteran had sleep disturbance four or more times a year lasting less than one day.  At the November 2012 VA examination, it was also reported that the Veteran continues to take two medications to treat his symptoms but nonetheless has reflux when he bends to pick things up and exercises.

The VA medical opinions regarding the Veteran's adverse symptomatology are not contradicted by any other medical opinion of record.  See Colvin.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran's adverse symptomatology approximates at least chronic hypertrophic gastritis with small nodular lesions and symptoms at all times from February 8, 2005, is at least in equipoise.  See Diagnostic Code 7307.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for a 10 percent rating for gastritis have been met at all times since February 8, 2005.  See Fenderson.  

Next, the Board will consider if the Veteran's gastritis is manifested by adverse symptomatology that equates to the criteria for a higher evaluation under Diagnostic Code 7307 at any time from February 8, 2005 (i.e., chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms).  

In this regard, the Veteran does not claim and neither the treatment records nor the VA examination reports show that he has multiple small eroded or ulcerated areas along with his symptoms.  In fact, as reported above, the July 2005 VA examiner opined that his gastritis had resolved and he was no longer taking medication for it.  Similarly, at the October 2011 VA examination the Veteran denied having a problem with bloody/tarry stools as well as reported that he had not received any recent treatment.  Therefore, the Board finds that the most probative evidence of record shows that the criteria for a rating in excess of 10 percent rating for the Veteran's gastritis have not been met at all times since February 8, 2005.  See Fenderson; Also see Owens.

In reaching the above conclusions, the Board has not overlooked any contrary lay claims from the Veteran and his wife.  See Davidson.  However, the Board finds that the VA examiners opinions as to the severity of the Veteran's gastritis more probative than these lay claims because the examiners have medical training.  See Black.

Next, the Board will consider whether the Veteran's gastritis warrants a higher evaluation under other Diagnostic Codes pertaining to the digestive system.  See, e.g., 38 C.F.R. § 4.114, Diagnostic Codes 7203 to 7306 (2014).  However, the Veteran does not claim and the record does not show that his gastritis causes esophagus stricture, spasm, and/or esophagus.  In fact, the October 2011 and November 2012 VA examiners specifically opined that he did not have esophageal, stricture, and spasms of the esophagus.  In the absence of such adverse symptomatology, the Board will not rate his gastritis under another Diagnostic Code for rating digestive system disorders.  See 38 C.F.R. § 4.114; Also see Butts.  This is true at all times since February 8, 2005, and therefore consideration of staged ratings is not warranted.  See Fenderson.

c.  Keratosis

The September 2008 rating decision granted service connection for keratosis and rated it as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7824, effective from February 8, 2005.  The subsequent January 2012 rating decision granted the keratosis a 30 percent rating effective from February 5, 2010.  

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Therefore, since the Veteran's claim has been pending since June 2005 and because the October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, only the post-August 30, 2002, and pre-October 2008 version of the schedular criteria (i.e., 38 C.F.R. § 4.118 (2008)) are applicable to the current appeal.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7824 provides a noncompensable rating for keratinization if it requires no more than topical therapy during the past twelve-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve-month period.  

From February 8, 2005, to February 4, 2010

With the above criteria in mind, VA treatment records starting in 2007 document the Veteran's periodic complaints and/or treatment for keratosis.  See, e.g, VA treatment records dated in March 2007, May 2007, June 2007, April 2008, August 2009, and January 2010.  Moreover, the Board finds that the Veteran is both competent and credible to report on having problems with keratosis because its symptoms are observable by a lay person.  See Davidson.

On the other hand, the July 2005 VA examiner reported that while the Veteran was treated for keratoses of the head and temporal area in September 2003 with Efudex 5% with residual skin redness, currently he does not have any visible areas of keratosis in the areas of his head.  The diagnosis was treated and resolved keratoses.  Moreover, despite the above documented adverse symptomatology, nothing in the records show that the Veteran's keratosis was being treated with intermittent systemic medication, such as immunosuppressive retinoids, at any time from February 8, 2005, to February 4, 2010.  

Therefore, the Board finds that the most probative evidence of record shows that, despite the Veteran's keratosis being manifested by at least localized or episodic cutaneous involvement, that the criteria for a compensable evaluation have not been met because it did not also require intermittent systemic medication.  See 38 C.F.R. § 4.118, Diagnostic Code 7824; Also see Owens.  Furthermore, because the Veteran's adverse symptomatology has been substantially the same at all times from February 8, 2005, to February 4, 2010, the Board also finds that an additional staged rating is not warranted.  See Fenderson.

From February 5, 2010

With the above criteria in mind, at the August 2010 VA examination the Veteran complained of recurrent keratosis being regularly treated with freezing, scraping, shave biopsies, fluorouracil cream, and sunscreen.  The Veteran's course of treatment was progressive and near constant.  It was opined that his keratosis is being treated with an immunosuppressive therapy.  On examination, he had visible skin lesions with bleeding.  Specifically, as to keratosis, his left forearm had four small circular erythematous areas of prior treatment for keratosis and the bridge of his nose had a flesh colored scaly patch.  

Similarly, at the October 2011 VA examination the Veteran continued to complain of new keratosis with an average of six to twelve keratosis lesions removed a year.  He has scarring on his hands from these excisions as well as new keratosis.  The Veteran sees a dermatologist every six months.  While in the past, the Veteran received intermittent courses of therapy with Zyclara, he currently is treated by using sunblock and excision/freezing of lesions.  Nonetheless, it was reported that in the last twelve month period the Veteran had six weeks or more, but not constant, of steroid or other immunosuppressive therapy (i.e., 2 months of Zyclara therapy) and used sunblock constantly or near constantly.  On examination, the Veteran had the following problems:  on his left hand, he had 3 small and circular erythematous areas of prior treatment for keratosis lesions measuring 0.2 centimeters (cm's); on the right hand, he had 3 small and circular erythematous areas of prior treatment for keratosis lesions measuring 0.2 cm's; on his posterior, he had four circular raised pink lesions measuring 1 cm, 0.3 cm, 0.3 cm, and 0.2 cm.; on the left scalp, he had 1 small and slightly raised circular scaly lesion measuring 0.15 cm; and on the right flank, he had a keratosis lesion.  It was opined that less than 5 percent of the total body and exposed areas were coved by the keratosis lesions.

Likewise, at the November 2012 VA examination the Veteran complained of recurrent keratosis lesions treated with freezing.  In the last twelve month period, the Veteran had six weeks or more, but not constant, of steroid or other immunosuppressive therapy (i.e., Zyclara) and used sunblock six weeks or more, but not constant.

In addition, the Board notes that VA treatment records documented the Veteran's periodic complaints and/or treatment for keratosis.  However, nothing in these treatment records show the Veteran's adverse symptomatology to be worse than reported at the above VA examinations.  See Colvin.  Moreover, the Board finds that the VA examiners opinions as to the severity of the Veteran's keratosis more probative than any lay claims from the appellant and his wife to the contrary even though his symptomatology is observable by a lay person (see Davidson) because the examiners have medical training.  See Black.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's keratosis is not manifested by either generalized cutaneous involvement or systemic manifestations and constant or near-constant systemic medication, such as immunosuppressive retinoids, during any twelve-month period from February 5, 2010.  See Diagnostic Code 7824; Also see Owens.  Accordingly, the Board finds that the criteria for a rating in excess of 30 percent for keratosis have not been met.  38 C.F.R. § 4.118.  Furthermore, because the Veteran's adverse symptomatology has been substantially the same at all times from February 5, 2010, the Board also finds that an additional staged ratings is not warranted.  See Fenderson.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service connected disabilities.  As such, the Board finds that even taking into account Johnson these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on total rating based on individual unemployability when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his service-connected disabilities (i.e., his right shoulder disability, gastritis, keratosis, right knee arthritis, right knee instability, coronary artery disease, nose scar, and right foot wart) acting alone prevents gainful employment.  In fact, the record shows that Veteran continues to work as a psychiatrist, the October 2011 and November 2012 VA skin examiners opined that his keratosis has no effect on his ability to work.


ORDER

An initial 10 percent evaluation for a right shoulder disability, but no more, is granted at all times from February 8, 2005.

An initial 10 percent evaluation for gastritis, but no more, is granted at all times from February 8, 2005.

Higher initial evaluations for keratosis are denied at all times from February 8, 2005. 


REMAND

As to the claim for service connection for a bilateral foot disorder, the Veteran was provided a VA examination in February 2009.  However, the February 2009 VA examiner's opinion inadequate because it relied solely on negative evidence (i.e., active duty service treatment records being negative for complaints, diagnoses, or treatment for a bilateral foot disorder except for the one complaints of heel pain in October 2004).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that a remand to obtain another opinion as to the origins or etiology of the Veteran's disability is needed.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The record shows that the Veteran receives ongoing care including from the Lexington VA Medical Center.  Therefore, while the appeal is remand status his outstanding contemporaneous treatment records should be obtained and associated with the claims file.   See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).   

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's post-June 2012 treatment records from the Lexington VA Medical Center.

2.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records. 

3.  Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his bilateral foot disorder.  Provide them a reasonable time to submit this evidence.  

4.  After undertaking the above development to the extent possible, arrange for the Veteran to undergo a VA examination to address the claimed multiple chemical sensitivity involving foot problems.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed foot condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  The diagnosed disorders includes arthritis, is it at least as likely as not that it manifested itself to a compensable degree in any of the first one year periods following any of the Veteran's periods of active duty (i.e., January 1972 to January 1976, February 1991 to May 1991, July 2003 to June 2004, October 2004 to February 2005, and July 2005 to February 2006)?

(f)  As to each diagnosed disorder, if the record shows that it developed prior to any of the Veteran's periods of active duty (i.e., January 1972 to January 1976, February 1991 to May 1991, July 2003 to June 2004, October 2004 to February 2005, and July 2005 to February 2006), the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened) by the subsequent period of active duty? 

(g) If not directly related to service on the basis of questions (b)-(f), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(h)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

The opinions cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, adjudicating the claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations and citation to all evidence added to the claims file since the November 2012 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


